Filed 10/5/21 Robertson v. Larkspur Courts CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 J. MARTIN ROBERTSON,
             Plaintiff and Appellant,
                                                                         A160942
 v.
 LARKSPUR COURTS et al.,                                                 (Marin County
                                                                         Super. Ct. No. CIV 1504551)
           Defendants and Respondents.


         Plaintiff J. Martin Robertson, appearing in propria persona, appeals
from trial court rulings that denied his requests for postjudgment attorney
fees, costs, and interest, and required him to submit a release and sign a
dismissal of the action with prejudice. We affirm.1
                                                         I.
                                                     BACKGROUND
         This is the third appeal Robertson has filed in this matter, the first two
having resulted in unpublished decisions. (Robertson v. Larkspur Courts
(May 22, 2018, A152226) [nonpub. opn.] (Robertson I); Robertson v. Larkspur
Courts (Jun. 19, 2019, A154206) [nonpub. opn.] (Robertson II).) Some of the



       Robertson’s requests for judicial notice filed on January 15 and
         1

May 26, 2021, are denied to the extent we have not already ruled on them, as
the remaining materials sought to be judicially noticed are unnecessary for
our disposition of this appeal.

                                                               1
underlying facts and relevant history of the case come from our prior
opinions.
      Robertson, who is a lawyer, filed this suit in December 2015 against
eight entities alleging they inappropriately responded to the discovery of
mold in his apartment. Four of these entities, the respondents, appeared in
the case.2 Robertson and respondents reached a settlement and signed an
agreement under which Robertson agreed to dismiss his claims in exchange
for $28,000. The trial court entered judgment on May 4, 2017, based on the
settlement.
      Both before and after judgment was entered, respondents tried to pay
the $28,000 to Robertson. On several occasions, they asked him to provide
personal information, such as a date of birth and social security number or
tax identification number.3 They claimed that their insurer, AIG, needed this
information to process the payment in order to comply with Medicare
reporting requirements. Robertson “ignore[d] and refuse[d] [respondents’]
several requests to obtain this information.”
      On May 18, 2017, respondents wrote to the trial court to ask it to order
Robertson to provide the social security information, explaining that he had
been unresponsive to their requests for that information. A few days later,
Robertson moved to vacate the judgment because he was dissatisfied with its
terms. The trial court eventually denied this motion and separately awarded




      2Respondents are Teachers Insurance and Annuity Association of
America, Riverstone Residential Group, LLC, Greystar RS CA, Inc., and
Greystar Real Estate Partners, LLC.
      3We refer to this information as “social security information” with the
understanding that information other than or in addition to a social security
number was sought.

                                       2
sanctions against Robertson. Robertson appealed, and we affirmed both the
judgment and the sanctions award in Robertson I.
      As Robertson was pursuing his motion to vacate the judgment,
respondents filed their own motion, styled as a motion to enforce the
judgment, seeking an order requiring him to provide the social security
information. The trial court did not rule on respondents’ motion, however,
until after Robertson filed his appeal in Robertson I. In its ruling, the court
granted respondents’ motion to enforce the judgment and ordered Robertson
to provide the social security information. Robertson appealed that ruling in
Robertson II.
      In Robertson II, we did not resolve the merits of the parties’ dispute
regarding the social security information. Instead, we vacated the trial
court’s order granting the motion to enforce the judgment on the basis that
the court lacked jurisdiction to enter it while Robertson I was pending. We
reached our “conclusion reluctantly, however, because we recognize[d] the
possibility that the parties [would] remain cemented in their positions.”
(Robertson II, supra, A154206.) We concluded by expressing “our fervent
hope that, to avoid [yet another appeal], the parties [would] reasonably and
in good faith attempt to resolve their remaining differences.” (Ibid.)
      Ignoring this entreaty, Robertson continued to file pleadings and
documents prolific in both number and size in the trial court. Included
among these filings were three of the four motions at issue in this appeal.4
These motions sought an award of postjudgment attorney fees in the amount
of $597,900, postjudgment costs, and interest on the judgment. The fourth


      4The three motions were titled “Motion for Costs (Other than
Attorney[] Fees),” “Motion for Attorney Fees,” and “Motion to Determine
Prevailing Party Under Second Lease for Purposes of Civil Code 1717.”
(Unnecessary capitalization omitted.)

                                        3
motion at issue is respondents’ second motion to enforce the judgment. In it,
respondents asked the trial court to (1) enforce the judgment’s requirement
that Robertson sign a release and (2) deny him postjudgment interest.
Robertson filed over 1,300 pages of documents in connection with these four
motions.
      In April 2020, before the four motions were ruled upon, AIG sent
Robertson a check for $28,000, even though he had not provided the social
security information or the release and had not paid the sanctions award or
appellate costs he owed as a result of Robertson I. In their appellate brief,
respondents explain that they did so because they were exasperated and,
“trust[ing] that [the Center for Medicare and Medicaid Services] would look
at the unique circumstances of this case and not impose . . . onerous fines,”
decided to “simply sacrifice their own rights under the [j]udgment by literally
sending payment to Robertson before he signed a release, and also without
Medicare reporting information as needed by [AIG].” Robertson returned the
first check AIG sent to him, complaining about language in a transmittal
letter, but apparently accepted a second check.
      In August 2020, the trial court heard the four motions. It denied
Robertson’s three motions, and it granted respondents’ motion to enforce the
judgment. It ordered the parties to “jointly lodge a signed mutual release[,] if
they agree on [one,] or . . . each separately lodge a proposed mutual release if
they do not agree on [one].” It also ordered Robertson “to sign a standard
form Dismissal of Prejudice of this action.” Robertson appealed.5


      5
       To the extent Robertson challenges aspects of the judgment in this
appeal, we reject them because the judgment was affirmed in Robertson I. To
the extent he challenges aspects of trial court rulings on matters other than
the four motions, we reject them because those rulings were not appealed and
are not part of this appeal.

                                       4
                                       II.
                                  DISCUSSION
      A.    The Trial Court Had Jurisdiction to Consider Respondents’
            Motion to Enforce the Judgment.
      Robertson argues that the trial court lacked jurisdiction to consider
respondents’ second motion to enforce the judgment because the “parties
themselves [had not asked] the trial court to retain jurisdiction” under Code
of Civil Procedure section 664.6, which addresses judgments entered
pursuant to a settlement.6 (Unnecessary capitalization omitted.) The
argument is meritless.
      Robertson’s argument is based on the following sentence in
section 664.6: “If requested by the parties, the court may retain jurisdiction
over the parties to enforce the settlement until performance in full of the
terms of the settlement.” He extrapolates from this sentence that a trial
court has no jurisdiction to enforce a judgment absent such a request. He is
mistaken. The Legislature added the sentence in response to a 1989 Court of
Appeal decision, which held that trial courts lacked subject matter
jurisdiction to enforce judgments in dismissed cases unless parties first
moved to set aside the dismissal. (See Viejo Bancorp, Inc. v. Wood (1989)
217 Cal.App.3d 200, 207.) The sentence was added to make clear that before
a case is dismissed, parties may ask the court to retain jurisdiction to enforce
the parties’ settlement after dismissal so that it is unnecessary to later seek
to set aside the dismissal. (Wackeen v. Malis (2002) 97 Cal.App.4th 429, 433.)
Thus, the sentence has no bearing on a court’s continued jurisdiction to
enforce a judgment in a case, such as this one, that has not been dismissed.



      6All further statutory references are to the Code of Civil Procedure
unless otherwise indicated.

                                       5
      In fact, the trial court here retained jurisdiction to consider
respondents’ motion to enforce the judgment under the judgment’s express
terms. The judgment specifically stated that the “Stipulation for Settlement
is binding and may be enforced by a motion under [section] 664.6 or by any
other procedure permitted by law.” Thus, the court properly heard
respondents’ motion to enforce the judgment.
      B.    The Trial Court Correctly Denied Robertson’s Request for
            Postjudgment Attorney Fees.
      The trial court found that Robertson was not entitled to postjudgment
attorney fees for several reasons. It found that there was no contractual
basis for such an award, the parties had specifically agreed that each party
would bear their own fees, and Robertson was not entitled to fees because he
was representing himself. Finally, it found that Robertson was separately
not entitled to recover under section 1021.5, which addresses attorney fees in
cases resulting in a public benefit, because none of the key elements of that
statute were satisfied. We review the court’s ruling de novo. (See San
Francisco CDC LLC v. Webcor Construction L.P. (2021) 62 Cal.App.5th 266,
285 [“ ‘a determination of the legal basis for an attorney fee award is a
question of law to be reviewed de novo’ ”].)
      We affirm the trial court’s denial of postjudgment attorney fees on the
basis that Robertson was representing himself. “[T]he term ‘attorney fees’
implies the existence of an attorney-client relationship, i.e., a party receiving
professional services from a lawyer.” (PLCM Group, Inc. v. Drexler (2000)
22 Cal.4th 1084, 1092.) “An attorney who chooses [self-representation], and
does not pay or become liable to pay any sum out of pocket for legal services,
may not recover reasonable attorney fees as compensation for the time and
effort expended by the attorney and the professional business opportunities
lost as a result.” (Mix v. Tumanjan Development Corp. (2002)


                                        6
102 Cal.App.4th 1318, 1323, citing Trope v. Katz (1995) 11 Cal.4th 274, 279–
280.)
        Furthermore, even if Robertson were otherwise entitled to attorney
fees, we would affirm the ruling on the basis of section 685.040, authority
that was not relied on by the trial court or cited by the parties in their
appellate briefs. (See Rodas v. Spiegel (2001) 87 Cal.App.4th 513, 517
[appellate court reviews decision of lower court, not its reasoning].) This
section is part of the “Enforcement of Judgments Law,” which governs the
enforcement of judgments by private parties. (§ 680.010; Cal. Fed. Savings &
Loan Assn. v. City of Los Angeles (1995) 11 Cal.4th 342, 346, fn. 1.)
Section 685.040 states, “Attorney’s fees incurred in enforcing a judgment are
not included in costs collectible under this title unless otherwise provided by
law. Attorney’s fees incurred in enforcing a judgment are included as costs
collectible under this title if the underlying judgment includes an award of
attorney’s fees to the judgment creditor.” (Italics added.)
        The underlying judgment here did not include an award of attorney
fees. It expressly stated that “[e]ach [party] shall bear his/her/its attorneys’
fees and court costs.” Thus, the trial court properly denied Robertson’s
request for postjudgment fees—which Robertson sought for the time he spent
opposing respondents’ position that he needed to provide the social security
information before respondents would pay the amount due—because neither
the settlement agreement nor the underlying judgment included an award of
fees.
        Finally, we agree with the trial court’s ruling under section 1021.5
specifically, because—notwithstanding Robertson’s insistence to the
contrary—Robertson’s postjudgment efforts vindicated personal, not public,
interests. (Hall v. Department of Motor Vehicles (2018) 26 Cal.App.5th 182,



                                         7
192 [“section 1021.5 was not designed to reward litigants motivated by their
own personal interests who only coincidentally protect the public interest”].)
In short, the trial court properly denied Robertson’s request for postjudgment
attorney fees because there was neither an award of fees in the underlying
judgment nor an attorney-client relationship, and he was not separately
entitled to fees under section 1021.5.
      C.    The Trial Court Did Not Abuse Its Discretion in Denying
            Robertson Postjudgment Costs.
      The trial court also denied Robertson his postjudgment costs. It ruled
that he was not entitled to costs because he was not a “prevailing party” as
defined in section 1032, subdivision (a)(4), and he was not otherwise entitled
to costs because the underlying judgment provided that the parties were to
bear their own costs.
      We again affirm the trial court’s ruling, although we do not adopt its
rationale. Section 1032, the provision relied upon by the trial court, states
that “[e]xcept as otherwise expressly provided by statute, a prevailing party
is entitled as a matter of right to recover costs in any action or proceeding.”
(§ 1032, subd. (b).) But in the case of costs to enforce a judgment,
section 685.040 expressly provides otherwise, stating, “The judgment creditor
is entitled to the reasonable and necessary costs of enforcing a judgment.”
(Italics added.) Thus, in contrast to section 1032, section 685.040 sets a
“reasonable and necessary” standard for recovering the type of costs at issue.
The difference in the statutory language means that many costs are awarded
as a matter of right to the prevailing party, but costs to enforce the judgment
are awarded in the discretion of the trial court and regardless of prevailing-
party status.
      As a consequence, we review the trial court’s ruling deferentially,
asking only whether substantial evidence supports its determination that


                                         8
particular costs were not reasonable. (Frei v. Davey (2004) 124 Cal.App.4th
1506, 1512; Lubetzky v. Friedman (1991) 228 Cal.App.3d 35, 39.) In denying
Robertson the costs at issue, the trial court found he had engaged in
“vexatious and obstructionist conduct throughout these proceedings in
unreasonably preventing the timely satisfaction of the money judgment.”
Ample evidence supports this finding.
      To begin with, soon after the judgment was entered, Robertson filed his
motion to vacate it. The trial court not only denied the motion but imposed
sanctions on the grounds that motion was “a bad-faith tactic and . . . frivolous
(‘totally and completely without merit’).” Robertson then appealed the court’s
ruling, further delaying the proceedings, on grounds that we concluded in
Robertson I were at best meritless, and at worst frivolous. The remittitur in
Robertson I, which Robertson unsuccessfully attempted to recall, was issued
on August 20, 2018.7
      The meritless appeal in Robertson I resulted in delays beyond the
period that the appeal was pending. As we have said, while Robertson I was
pending, the trial court entered an order attempting to enforce the judgment,
which led to the appeal in Robertson II and our order vacating the court’s
order. The remittitur in Robertson II was not issued, and jurisdiction was
thus not transferred back to the trial court, until September 26, 2019.
      The record also demonstrates that Robertson did not work
constructively to agree upon and provide a mutual release as the judgment
required. He has cited no evidence showing he has ever made any
meaningful effort to satisfy his obligation to provide a release. And as we


      7Notwithstanding the finality of the judgment and sanctions order,
Robertson continued not to pay to respondents the sanctions ($1,280) or
appellate costs (ultimately calculated to be $463.20) they were due under
Robertson I.

                                        9
discuss in more detail below, he was at first unresponsive and later
unconstructive in attempts to resolve the dispute about disclosure of the
social security information. Thus, because substantial evidence supports the
finding that Robertson was obstructionist, we cannot conclude under the
applicable standard of review that the trial court abused its discretion in
denying him his costs to enforce the judgment.
        D.    The Trial Court Properly Denied Postjudgment Interest.
        We lastly consider the trial court’s ruling denying Robertson
postjudgment interest. The court found that respondents made an
“unconditional tender of payment of the settlement amount to [Robertson]”
and that the delay in payment was, again, due to Robertson’s “vexatious and
obstructionist conduct.” We affirm this ruling as well.
        Unlike prejudgment interest, postjudgment interest is not awarded in
the discretion of the trial court. Rather, postjudgment interest “bears
interest at the legal rate from its date of entry by force of law, regardless of
whether [the judgment] contains a declaration to that effect.” (7 Witkin,
California Procedure (5th ed. 2008) Judgment, § 326, p. 932; see § 685.020,
subd. (a); see also Big Bear Properties, Inc. v. Gherman (1979) 95 Cal.App.3d
908, 913 [under Article XV of the California Constitution, “all money
judgments, by operation of law, bear interest at the legal rate from date of
entry”].) The Legislature has set the legal rate of interest at 10 percent per
year (§ 685.010, subd. (a)), which is calculated as simple interest, not
compound interest. (See Westbrook v. Fairchild (1992) 7 Cal.App.4th 889,
893.)
        Section 685.030, however, allows a judgment debtor to stop the accrual
of some or all postjudgment interest by satisfying the judgment in part or in
full. The statute provides that “interest ceases to accrue on the date the



                                        10
judgment is satisfied in full.” (§ 685.030, subd. (b).) Interest also ceases to
accrue on any part of the money judgment that is “partially satisfied” as of
“the date the part is satisfied.” (§ 685.030, subd. (c).) The date the money
judgment is satisfied in full or in part is the earliest of when “satisfaction is
actually received by the judgment creditor,” when “satisfaction is tendered to
the judgment creditor or deposited in court,” or when there has been “any
other performance that has the effect of satisfaction.” (§ 685.030,
subd. (d)(1)–(3).) These provisions “[p]lace the burden on the [judgment
debtor] to take [the] steps necessary to terminate accrual of postjudgment
interest.” (In re Marriage of Green (2006) 143 Cal.App.4th 1312, 1324.)8
        We review factual determinations made in connection with the
satisfaction of a judgment for substantial evidence. (Jhaveri v.
Teitelbaum (2009) 176 Cal.App.4th 740, 748.) “We will presume the existence
of every fact the finder of fact could reasonably deduce from the evidence in
support of the judgment or order. [Citation.] Moreover, the constitutional
doctrine of reversible error requires that ‘[a] judgment or order of the lower
court [be] presumed correct.’ [Citation.] Therefore, all intendments and
presumptions must be indulged to support the judgment or order on matters
as to which the record is silent, and error must be affirmatively shown.
[Citation.] The appellant has the burden to demonstrate there is no
substantial evidence to support the findings under attack.” (Id. at pp. 748–
749.)



        Judgment debtors can suspend the enforcement of a money judgment
        8

that has been appealed by posting an undertaking, more commonly known as
a bond. (§ 917.1, subd. (a).) Such an undertaking stays enforcement of the
judgment, but it does not stop interest from accruing while the appeal is
pending if the judgment is affirmed or the appeal is withdrawn. (§ 917.1,
subd. (b).)

                                        11
      Robertson fails to demonstrate a lack of evidence supporting the trial
court’s findings that respondents sufficiently tendered or otherwise satisfied
the judgment amount and that the delay in payment was due to his
obstructionism. He argues that respondents’ tender was not unconditional
because AIG’s initial insistence that he provide the social security
information was based on an incorrect view that it had a legal obligation to
report the settlement payment. The argument is unpersuasive.
      “ ‘A tender is an offer of performance made with the intent to
extinguish the obligation. (Civ. Code, § 1485.)’ [Citation.] A tender must be
one of full performance (Civ. Code, § 1486) and must be unconditional to be
valid.” (Arnolds Management Corp. v. Eischen (1984) 158 Cal.App.3d 575,
580.) A judgment creditor must timely voice any objections to the tender.
(Noyes v. Habitation Resources, Inc. (1975) 49 Cal.App.3d 910, 913.) In
particular, “[a]ll objections to the mode of an offer of performance, which the
creditor has an opportunity to state at the time to the person making the
offer, and which could be then obviated by him [or her], are waived by the
creditor, if not then stated.” (Civ. Code, § 1501; Noyes, at p. 913 [law
governing “routine commercial transactions” applies to payments to
judgment creditors]; accord Long v. Cuttle Construction Co. (1998)
60 Cal.App.4th 834, 837.)
      Both before and shortly after judgment was entered, respondents sent
Robertson emails asking him for the social security information so they could
pay him the judgment amount. In correspondence dated April 20, 2017—
before the judgment was entered—respondents clearly told Robertson that “to
process the settlement payment, [they] need[ed] to know . . . [¶] [w]ho the
check should be made payable to, . . . [¶] [w]here is the check supposed to be
mailed,” and “[w]hat is your Tax ID No. and/or Social Security Number and



                                       12
Date of Birth.” They promised that “[t]his information will not be disclosed
or used for any other purpose other than to process the settlement payment.”
      As we have said, on May 18 respondents reported to the trial court that
Robertson had been “non-responsive to all of these requests,” and they asked
the court to “require [Robertson] to disclose his [social security information]
to [their] counsel of record.” They reiterated that the “information will solely
be used to remit the settlement payment to [Robertson]. [Respondents’]
counsel will destroy said information subsequent to the issuance of the
settlement payment.”
      In its February 2018 ruling on respondents’ first motion to enforce the
judgment, the trial court addressed the parties’ dispute about whether
respondents needed the social security information to pay Robertson.
Although we vacated the ruling on jurisdictional grounds in Robertson II, we
appreciate the court’s sensible reasoning and measured approach in
addressing the issue. The court found that respondents “established that
access to [Robertson’s social security information was] necessary for them to
satisfy their federal Medicare reporting requirements. (See 42 U.S.C.
§ 1395y(b)(8)(C).)” It agreed with Robertson that he has privacy interests in
the information, but it found that those interests were outweighed by AIG’s
“legitimate and necessary” need for the information, especially since AIG was
“potentially subject to significant financial penalties if [it failed] to report the
settlement.” In an effort to protect Robertson’s interests, the court “proposed
strict terms for a protective order” that would have imposed limits on the
information’s use, and respondents agreed to be bound by such an order. The
court concluded that the “disclosure of [the] additional information” would
not materially alter the terms of the settlement, but instead would be “simply




                                         13
a ministerial act, one reasonably necessary so that material terms of the
settlement [could] be executed while complying with federal law.”
      We find no fault with the trial court’s ruling, although we need not
decide whether AIG in fact had a legal obligation to report the settlement. In
our view, it was enough that AIG had a reasonable and good-faith basis to
believe it had such an obligation. Thus, AIG’s request for the social security
information is not fairly characterized as a condition of payment, but is more
accurately characterized as a good-faith attempt to obtain information AIG
reasonably believed was necessary to transmit the payment. In turn, we
view Robertson’s non-responsiveness to be akin to a judgment creditor’s
refusal to give a judgment debtor wiring instructions needed to transmit
funds to the creditor’s account.
      We also find it notable that throughout the postjudgment proceedings,
alternatives were proposed to alleviate Robertson’s concerns about providing
the social security information. They included the trial court’s proposal to
impose a strict protective order on the information and respondents’
proposals to agree to use the information for remittance purposes only and
then to destroy it, to accept a signed release from Robertson saying he would
be responsible for the reporting, and to accept a letter stating that he was
ineligible for Medicare. (See Pioneer Electronics (USA), Inc. v. Superior
Court (2007) 40 Cal.4th 360, 371 [“ ‘[I]f intrusion is limited and confidential
information is carefully shielded from disclosure except to those who have a
legitimate need to know, privacy concerns are assuaged’ ”].) Robertson fails
to show that he even responded to these efforts, much less to explain why
they would not have satisfied any legitimate concerns he had.
      Finally, even if Robertson’s objection to providing the social security
information had any merit, he waived the objection by failing to raise it in a



                                       14
timely way. The issue about the social security information was raised first
not by Robertson objecting to disclosing it, but instead by respondents who
were trying to pay the judgment amount and believed they needed the
information to process the payment. Rather than expressing a concern about
providing the social security information or showing a desire to be paid the
judgment amount, Robertson simply pursued his motion to vacate the
judgment, which the trial court found to be “a bad-faith tactic and . . .
frivolous.” Thus, even though both before and after the judgment was
entered Robertson knew that AIG thought it needed the social security
information to pay him, he expressed no objection to providing the
information until much later, after he embarked on an unsuccessful effort to
vacate the judgment.
      This case presents unusual facts and a unique procedural history. But
the record as a whole reflects substantial evidence supporting the findings
that respondents sufficiently tendered payment and that the delays in
payment were due to Robertson’s obstructionism. The trial court properly
denied Robertson postjudgment interest because satisfaction of the judgment
was tendered (§ 685.030, subd. (d)(2)) or there was other performance having
the effect of satisfaction. (§ 685.030, subd. (d)(3).)
                                        III.
                                   DISPOSITION
      The trial court’s August 2020 orders denying Robertson attorney fees,
costs, and interest are affirmed. The trial court’s order requiring Robertson
to sign and provide a release and dismissal of this action with prejudice is
affirmed. Respondents are awarded their costs on appeal.




                                         15
                                       _________________________
                                       Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




Robertson v. Larkspur Courts A160942



                                  16